DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw or helical threading, as recited in claims 1, 12, and 15, the anchor and pull cord, as recited in claim 7, the attachment point, the anchor, and the pull cord, as recited in claim 8, and the anchor, as recited n claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because reference character “38” is used in Figure 1 to indicate two separate structures.  The specification sets forth that the first instance of reference character “38” in Figure 1 with the bracket refers to the second clamp device, and therefore, the second instance of reference character “38” located to the right of reference character “36” should either be corrected or removed.  Also, a second instance of reference character “1016” in Figure 9, which is located to the right of reference character “1008,” does not include an indictor line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 731 and 2900.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3010.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Specification
The disclosure is objected to because of the following informalities: Paragraph 111, line 2, the phrase “the claim 3020” should be changed to “the clamp 3020,” and in line 2, the phrase “the ball detent(s) 3021A” should be changed to “the ball detent(s) 3021B.”  The specification should also be amended in accordance with the language set forth in the objections to claims 1, 12, and 15 below regarding the “screw threading.”  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 10, 12, 15, and 19 are objected to because of the following informalities:  
In regards to claim 1, lines 6-8, the limitation “a movable clamping device slidably attached to the first arm assembly by a sliding component comprising screw threading operatively connected to a quick thread system of the first arm assembly” should be changed to “a movable clamping device slidably attached to the first arm assembly by a sliding component comprising teeth that selectively engage teeth of the first arm assembly, so as to selectively allow the movable clamping device to slide along the first arm assembly,” and in line 15, the phrase 
In regards to claim 4, the claim should be canceled since these features are already recited in claim 1.
In regards to claim 10, line 3, the phrase “is actuated” should be changed to “clamps to the structure.”
In regards to claim 12, the claim should read as follows: “A method of securing a door in a partially open configuration comprising: providing a door holding device comprising: a first arm assembly pivotally attached to a second arm assembly, a movable clamping mechanism slidably attached to the first arm assembly by a sliding component comprising teeth that selectively engage teeth of the first arm assembly so as to selectively allow the movable clamping device to slide along the first arm assembly, and a holder disposed at a proximate end of the second arm assembly configured to attach to an end of a door to hold the door in a partially open position relative to a door frame, wherein the holder comprises a bracket {02967203 -2}Page 30 of 33configured to slide along a longitudinal portion of the second arm assembly to vary the position of the holder along the longitudinal portion of the second arm assembly; placing the first arm assembly against the door frame, whereby a longitudinal part of the first arm assembly contacts an end face of the door frame and a first rotatable pad on a stationary part of the first arm assembly contacts one side of the door frame; actuating a slide button, operatively connected to the sliding component of the movable clamping mechanism, so as to disengage the teeth of the sliding component from the teeth of the first arm 
In regards to claim 15, lines 7-9, the limitation “a movable clamping device slidably attached to the first arm assembly by a sliding component comprising screw threading operatively connected to a quick thread system of the first arm assembly” should be changed to “a movable clamping device slidably attached to the first arm assembly by a sliding component comprising teeth that selectively engage with teeth of the first arm assembly, so as to selectively allow the movable clamping device to slide along the first arm assembly,” in line 16, the phrase “to vary the size of the holder” should be changed to “to vary the position of the holder along the longitudinal portion of the second arm assembly,” and in line 17, the word “one” should be changed to “on.”
In regards to claim 19, line 2, the phrase “the location” should be changed to “a location.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In regards to claims 1, 12, and 15, based on the specification and drawings, it is unclear how the sliding component includes screw threading that cooperates with a “quick thread system” (see rejection under 35 U.S.C. 112(b) below).  Specifically, it is unclear how the nut of the sliding component moves freely along the threads of the first arm assembly.  This movement would require the nut to rotate if the threading is “screw” threading or helical, and the figures and specification do not show or describe the structure of the nut such that one can ascertain how it could mechanically accomplish this.  The nut or portion that includes teeth and is moved by the button, appears to include teeth, not helical threads, that engage and disengage from teeth, not helical .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 7 and 8, claim 12, line 6, and claim 15, lines 8 and 9
In regards to claim 1, line 15, claim 12, line 11, and claim 15, line 16, it is unclear how the sliding of the bracket along the longitudinal portion of the second arm assembly varies the “size” of the holder.  It is understood from the specification that the embodiment in Figures 38-42B, to which the claims are drawn because they recite “screw threading” which is a feature of only the embodiment in Figures 38-42B, the sliding of the holder varies its position along the longitudinal portion and does not change the size of the holder.  For examination purposes, the claim will be examined as best understood in light of the specification.  See claim objection above.
In regards to claim 4, the claim fails to further limit claim 1, and therefore, should be canceled.
In regards to claim 10, line 3, the relationship between the movable clamping device being “actuated,” as recited in claim 10, and the movable clamping device “clamping” to the structure, as recited in claim 1, is unclear from the claim language.  In light of the specification, the “actuation” must be equivalent to the “clamping,” and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 12, line 9, the relationship between “the structure” recited in line 9 and the door frame recited in the lines after line 9 is unclear from the claim language.  In light of the specification, the “structure” must be equivalent to the “door frame,” and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 12, line 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same 
Claim 12 recites the limitation "the longitudinal part" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 12, line 24, the embodiment in Figures 38-42B, to which the claims are drawn because they recite “screw threading” which is a feature of only the embodiment in Figures 38-42B, does not include structure that would allow a user to tighten the rotatable pad against the opposite side of the door frame.  It is understood from the specification and preceding lines of the claim that the second rotatable pad is already in contact with the opposite side of the door frame, and cannot be adjusted or tightened in this position.  It is suggested that this limitation be removed.  See claim objection above.
In regards to claim 12, line 28, the relationship between the door being “held” open in “a partially open position” and the “securing” of the door in a partially open configuration, as recited in line 1, is unclear from the claim language.  It is understood from the specification that the “holding” of the door is equivalent to the “securing” of the 
Claim 19 recites the limitation "the location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Allowable Subject Matter
The claims have been examined with the language set forth in the claim objections above.
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claims 1, 12, and 15, Pradier (FR 2968341 A1) discloses a door holding device comprising: a first arm assembly 1; a second arm assembly 2; a pivot device 9; a movable clamping device 1, 3, 5, 6, 7,  that clamps to a structure (Figure 2); and a holder  8, 10, 11, 12, 15 disposed at a proximate end of the second arm assembly and configured to attach to an end of a door to hold the door in a partially open position relative to the structure (Figure 2).  Pradier fails to disclose that the holder comprises a bracket configured to slide along a longitudinal portion of the second arm assembly to vary the position of the holder along the second arm assembly.  The only movable portion of the holder of Pradier is rounded abutment stop 11, which is adjusted relative to a thickness of the second arm assembly by screw 12, not a length, and stop 11 is not a bracket.  The examiner can find no motivation to modify the device of Pradier without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 17, 2021